Citation Nr: 1227914	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia with headaches. 

2.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to September 1991, and February 2003 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for fibromyalgia with headaches, assigning a 20 percent evaluation effective January 25, 2005, chronic fatigue syndrome, assigning a noncompensable evaluation effective January 25, 2005, and IBS, assigning a 10 percent evaluation effective January 25, 2005; and declined to reopen the Veteran's previously denied claim of entitlement to service connection for foot blisters.  In January 2007, the Veteran submitted a notice of disagreement with the evaluations assigned for his service-connected fibromyalgia with headaches and IBS.  He subsequently perfected his appeal in May 2009.  His case is currently under the jurisdiction of the VA RO in Chicago, Illinois.

In April 2011, the Veteran presented sworn testimony during a Travel Board hearing in Chicago, Illinois, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In his January 2005 claim, the Veteran also sought service connection for memory loss.  Thus, the issue of entitlement to service connection for memory loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to increased initial ratings for fibromyalgia with headaches and IBS.

With regard to the Veteran's fibromyalgia with headaches, he has been afforded two VA examinations in conjunction with this claim.  In April 2005, the examiner noted that the Veteran's recommended treatment for his fibromyalgia symptoms was regular exercise, but that exercise worsened his symptoms and it was difficult to find a level of activity and rest that did not aggravate his pain.  The Veteran also reported that muscle relaxants were not helpful and that he had tried an antidepressant but was unable to manage a higher dose because of his job as a police officer.  He has since retired from his job as a police officer.  Again, at the July 2009 VA examination, the Veteran complained that his pain was constant and that exercise worsened his symptoms.  He also reported that he takes over-the-counter ibuprofen with partial improvement.  Further, VA treatment records show the Veteran's complaints of constant muscle pain with at least some relief with over-the-counter pain medication.  Finally, the Veteran testified at his April 2011 Board hearing that he was unable to participate in physical therapy because exercise worsened his symptoms, but that sitting in his hot tub with whirlpool did help his symptoms.

It is unclear from the medical and lay evidence of record, including the two VA examination reports, whether the Veteran's fibromyalgia symptoms are refractory to therapy to warrant an increased rating of 40 percent.  As the VA examiners failed to answer this question, the VA examinations of record are insufficient to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Veteran's claim of entitlement to an initial rating in excess of 20 percent for fibromyalgia with headaches must be remanded to determine whether his symptoms were refractory to therapy at any point throughout the appeals period.

With regard to the Veteran's IBS, he was last afforded a VA examination in June 2009.  At that time, he complained of two to four episodes per month of watery stools lasting less than 48 hours with mild cramping.  However, at his April 2011 Board hearing, the Veteran testified that he now experiences episodes of diarrhea with cramping at least one to two times every week.  As this reported increase in the frequency of episodes indicates a possible worsening of the Veteran's IBS symptoms, the Board finds that a new VA examination is warranted in order to determine the current severity of his IBS.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See id. at 175.  For the reasons described above, the Veteran's claims of entitlement to an initial rating in excess of 20 percent for fibromyalgia with headaches and an initial rating in excess of 10 percent for IBS must be remanded for new VA examinations.

In addition, the record reflects that the Veteran has continued to receive treatment at the Hines VA Medical Center (VAMC).  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims folder copies of VA treatment records from the Hines VA Medical Center, and any other VA facility identified by the Veteran, covering the period from April 2011 to the present.  All efforts to obtain additional evidence must be documented in the claims folder. 

2. Scheduled the Veteran for a VA compensation examination with an appropriate expert in order to determine the current severity of his IBS.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner should specifically state whether the Veteran's IBS symptoms are moderate or severe.

3. Return the Veteran's claims folder to the July 2009 VA examiner who evaluated him for his fibromyalgia with headaches, if possible, for an addendum opinion.  Specifically, the examiner should state whether the Veteran's fibromyalgia symptoms are, or were at any point during the appeals period, refractory to therapy.  The examiner should specifically discuss the Veteran's reports of inability to engage in regular exercise or physical therapy and partial improvement with over-the-counter pain medication, an antidepressant, and sitting in his hot tub.  The examiner should also be advised to consider only the Veteran's fibromyalgia symptoms and not the symptoms separately compensated under his evaluation for IBS.  The Veteran may be recalled for examination if deemed necessary.

If the July 2009 VA examiner is unavailable, the Veteran should be scheduled for a VA compensation examination with an appropriate examiner to determine the current severity of his fibromyalgia with headaches.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner must specifically state whether the Veteran's fibromyalgia symptoms are, or were at any point during the appeals period, refractory to therapy.  The examiner should specifically discuss the Veteran's reports of inability to engage in regular exercise or physical therapy and partial improvement with over-the-counter pain medication, an antidepressant, and sitting in his hot tub.  The examiner should also be advised to consider only the Veteran's fibromyalgia symptoms and not the symptoms separately compensated under his evaluation for IBS.

4. After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to an initial evaluation in excess of 20 percent for fibromyalgia with headaches and an initial evaluation in excess of 10 percent for IBS should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



